Citation Nr: 1336827	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976, with additional service in the Marine Corps Reserves, to include active duty from May 22, 1983 to September 9, 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Tinnitus cannot be reasonably disassociated with the Veteran's military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also 38 U.S.C.A. §§ 1110, 1131. 

The Veteran claims his tinnitus is attributable to noise exposure in the military where he served in various capacities, to include as a rifleman exposing him to weapons and ammunition in combat and non-combat circumstances.  In a January 2011 VA examination, the Veteran indicates his tinnitus began in boot camp when his instructor through a blank grenade under the bleachers to get his attention.  He indicates tinnitus began at that time, but eventually went away.  Since that incident, however, he claims the tinnitus would come back intermittently and, eventually, became constant.  He never sought treatment or complained of the condition until his 2010 claim, over two decades after service.

The Veteran's DD-214 shows he served as a rifleman in the Marine Corps during his active duty period from 1972 to 1976.  His military records also reflect he served in the Marine Corps Reserves, to include active duty from May 22, 1983 to September 9, 1983.  The Veteran indicates he worked as a mechanic at that time.  His service treatment records are silent as to any complaints, treatment, or diagnosis of tinnitus.  The blank grenade incident is not objectively noted in his military records.  

After service, tinnitus is not noted in any private or VA outpatient treatment record through 2010.  Rather, the first mention of tinnitus is the Veteran's claim for entitlement to service connection in July 2010.  

In light of his in-service noise exposure, however, the Veteran was afforded a VA examination in January 2011.  The examiner noted the Veteran's in-service noise exposure, to include the blank grenade incident, and the Veteran's contentions that tinnitus began in boot camp.  The examiner also noted that the Veteran had significant non-military related occupational noise exposure working on an assembly line from 1976 to 1979 as well as body work, paint, and restoration from 1980.  The examiner noted a diagnosis of tinnitus, but concluded an opinion with regard to etiology could not be made without resorting to mere speculation.  

The Veteran's description of in-service noise exposure is competent evidence as it pertains to what he experienced.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As the Veteran's statements are consistent with the known circumstances of his military service, the Board finds the Veteran's statements in this regard credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Accordingly, military noise exposure is shown.  However, in most cases, such statements are not competent evidence to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  However, in the case of tinnitus, lay evidence may be competent to establish a medical diagnosis or medical etiology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that the presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Accordingly, the Veteran's statements are competent evidence to report in-service noise exposure, his current symptoms, the history of those symptoms, and in this case, is competent to establish the etiology of his current tinnitus.  Moreover, the Board finds these statements credible.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


